In this proceeding petitioner filed in this court on March 12, 1925, his duly verified petition for writ of habeas corpus to be admitted to bail. It appears that petitioner was committed by a justice of the peace of Haskell county, after a preliminary examination and without bail, to answer to the district court of that county upon a charge of murder, alleged to have been committed on January 6, 1925, in killing one W.C. Mitchell, by striking him with an iron bar; that an application for bail was made to the judge of the district court of Haskell county and the same was denied; that the proof of his guilt of murder is not evident, nor the presumption thereof great, all of which is clearly shown by the testimony on said preliminary trial, and a copy of the same being attached and made a part of the petition.
A rule to show cause was entered and issued returnable March 12, 1925. The uncontroverted facts, as shown by the transcript of the testimony, are that petitioner visited the home of the deceased about 11 o'clock in the morning on the date of the killing, and in a quarrel over the possession of corn whisky a fight occurred. Petitioner claims that in self-defense he picked up the iron bar in *Page 91 
question and struck the deceased over the head. Petitioner lived within a quarter of a mile of the home of the deceased. Returning there, he met several parties, and told them what had occurred, and phoned for a doctor.
Upon a consideration of the testimony, we are of opinion that petitioner is entitled to bail as a matter of legal right. It is therefore ordered that said petitioner be admitted to bail upon the charge of murder now pending against him, and that his bail be and is hereby fixed in the sum of $20,000, bond to be conditioned as required by law, the same to be approved by the court clerk of said county, and upon his approval of said bond he shall notify the sheriff of said county, who thereupon shall discharge said petitioner from custody.
BESSEY, P.J., and EDWARDS, J., concur.